Citation Nr: 0826410	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for esophagus condition 
as secondary to ionizing radiation.  

2.  Entitlement to service connection for stomach condition 
as secondary to ionizing radiation.

3.  Entitlement to service connection for breathing condition 
as secondary to asbestos exposure. 

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946 and from October 1948 to October 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.


FINDINGS OF FACT

1.  An esophagus condition did not have its onset during 
active service or result from disease or injury in service, 
to include from ionizing radiation exposure.

2.  A stomach condition did not have its onset during active 
service or result from disease or injury in service, to 
include from ionizing radiation exposure.

3.  A breathing condition did not have its onset during 
active service or result from disease or injury in service, 
to include from asbestos exposure.

4.  Diabetes mellitus did not have its onset during active 
service, or within one year after separation from service, or 
result from disease or injury in service.

5.  Hypertension did not have its onset during active 
service, or within one year after separation from service, or 
result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
esophagus condition, claimed as due to ionizing radiation 
exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.311 (2007).

2.  The criteria for entitlement to service connection for a 
stomach condition, claimed as due to ionizing radiation 
exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.311 (2007).

3.  The criteria for entitlement to service connection for a 
breathing condition have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Esophagus and stomach conditions

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
esophagus and stomach conditions.  

In correspondence of record, the veteran stated that his 
esophagus and stomach conditions were due to exposure to 
ionizing radiation while on board the USS Ludlow during 
stopovers in Kura Bay and Nagasaki a few days after the World 
War II peace treaty was signed.  

The veteran's claims for service connection are based on the 
theory that his esophagus and stomach conditions are the 
result of exposure to ionizing radiation during service.  
Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are 15 types of cancer which will be presumptively service 
connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. § 
3.311(b) provides a list of "radiogenic diseases" which will 
be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service.  Rucker v. 
Brown, 10 Vet. App. 67 (1997); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed.Cir. 1994)).

Taking each of these three methods of establishing service 
connection for residuals of exposure to ionizing radiation in 
turn, qualification under the presumptive provision of 38 
U.S.C.A. § 1112(c) occurs when the veteran suffers from one 
of the listed cancers, and establishes his participation in a 
"radiation risk activity", defined as: (i) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, (ii) The occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, 
(iii) Internment as prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which (as determined by the Secretary) 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of veterans described in clause (ii) of 
this subparagraph.  Rucker, 10 Vet. App. at 71 (citing 38 
U.S.C.A. § 1112(c)(4)(B)).

In this case, the veteran is not shown to have participated 
in a "radiation risk activity."  Although the veteran stated 
that his ship docked in Nagasaki, he specifically stated that 
it was after the peace treaty was signed.  Therefore, the 
veteran did not participate in the occupation of Nagasaki.  
In addition, there is no evidence of record, nor did the 
veteran contend, that he left the ship at any time in Japan 
or participated in any radiation testing.  His military 
personnel file does not show that he participated in any 
radiation risk activity, nor is there any documentation of 
exposure to radiation.  In any event, the veteran is not 
shown to have any of the 15 types of cancer which will be 
presumptively service connected under 38 U.S.C.A. § 1112(c), 
nor is he shown to have a "radiogenic disease" under 38 
C.F.R. § 3.311(b).  Given the foregoing, his claims for 
esophagus and stomach conditions secondary to exposure to 
radiation do not warrant further development under 38 C.F.R. 
§ 3.311, nor may the veteran establish service connection for 
the claimed disabilities under either 38 U.S.C.A. § 1112(c), 
or 38 C.F.R. § 3.311(b).  See generally Rucker v. Brown, 10 
Vet. App. 67, 71 (1997). 

In addition, there is no competent evidence which shows that 
the veteran's diagnosed achalasia cardia, esophagitis and 
gastroesophageal reflux disease were incurred during service 
on a direct basis.  The first medical evidence of any 
treatment for an esophagus or stomach condition is dated in 
November 1988 when the veteran reported having heartburn for 
the past 5 years.  This evidence comes approximately 39 years 
after service, and this lengthy period without treatment 
weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, the service medical 
records are negative for any complaints, treatment, or 
findings of any esophagus or stomach conditions and the 
veteran has not reported continuity of symptomatology since 
service.  There is also no competent medical evidence of 
record relating any current esophagus or stomach condition to 
any in-service disease or injury.  The Board therefore finds 
that the preponderance of the evidence is against the claims 
of entitlement to service connection for esophagus or stomach 
conditions due to radiation exposure during service.  
Accordingly, the claims must be denied.

B.  Breathing condition

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
breathing condition.  

In correspondence of record, the veteran stated that his 
breathing condition was due to exposure to asbestos during 
his first period of service while aboard his naval ship.  

Under applicable criteria, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
VA Manual 21-1, Part VI, paragraph 7.21, rescinded by M21-
1MR, Parts II, IV, and V (December 13, 2005); VAOPGCPREC 4-
2000 (April 13, 2000), published at 65 Fed Reg. 33422 (2000); 
see also Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  The Manual also 
lists some of the major occupations involving exposure to 
asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture 
and installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can lead to a non-
exclusive list of asbestos related diseases/abnormalities: 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection 
(b).  
  
The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection (d).   

High exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Id. at Subsection (g).  

If the evidence supports a conclusion that the veteran's 
current disability, while caused by asbestos exposure, is due 
to intervening post-service exposure, the opinion must be 
very specific explaining the basis for this finding.  See 
McGinty v. Brown, 4 Vet. App. 428 (1993).    

The veteran claims he has a breathing condition from asbestos 
exposure while in the military.  The veteran's personnel 
records show that he served on the USS Ludlow, the USS 
Caperton and the USS Nantahala during service as a seaman and 
boatswain's mate.  There is no documentation or objective 
evidence of record showing that the veteran had a military 
occupation that exposed him to asbestos.  

With regard to current disability, the evidence of record 
shows that he currently suffers from chronic obstructive 
pulmonary disease (COPD).  The veteran was diagnosed as 
having COPD in August 2005.  There is no indication in his 
post-service medical records that the veteran's COPD was due 
to exposure to asbestos.  Therefore, as the record lacks 
evidence that the veteran was exposed to asbestos during 
service or that his current breathing condition is related to 
asbestos exposure, his claim for a breathing condition 
secondary to exposure to asbestos is denied.  

In addition, there is no competent evidence which shows that 
the veteran's diagnosed COPD was incurred during service on a 
direct basis.  As stated above, the first medical evidence of 
any treatment for an esophagus or stomach condition is dated 
in August 2005 during treatment for complaints of shortness 
of breath.  Prior to that date, chest x-rays revealed normal 
lungs and breathing sounds were reported as clear.  This 
evidence comes approximately 56 years after service, and this 
lengthy period without treatment weighs heavily against the 
claim.  Maxson, 230 F.3d at 1330.  In addition, the service 
medical records are negative for any complaints, treatment, 
or findings of a breathing condition and the veteran has not 
reported continuity of symptomatology since service.  There 
is also no competent medical evidence of record relating a 
breathing condition to any in-service disease or injury.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a breathing condition due to asbestos exposure during 
service.  Accordingly, the claim must be denied.

C.  Diabetes mellitus and hypertension

Service connection for certain chronic disorders, such as 
diabetes mellitus and cardiovascular-renal disease, including 
hypertension, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Post-service medical treatment records show that the veteran 
had been diagnosed as having diabetes mellitus and 
hypertension.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
diabetes mellitus and hypertension had their onset in 
service.  

Service medical records are silent for any findings or 
treatment for any endocrinological problems or high blood 
pressure.  Separation examinations for both periods of 
service reported the veteran's physical condition, including 
his blood pressure, as normal.  

Post-service private and VA treatment records show that the 
veteran was diagnosed as having diabetes mellitus in 1983 and 
hypertension in 1977.  There is no indication that the 
veteran received prior treatment for these conditions.  The 
long time lapse between service and any documented evidence 
of treatment preponderates against a finding of diabetes 
mellitus or hypertension during service.  See Maxson, 230 
F.3d a 1330.  In addition, there is no competent medical 
evidence or a medical opinion linking these conditions to 
service.

Finally, the evidence does not show that the veteran was 
diagnosed with diabetes mellitus or hypertension within one 
year following his separation from service.  These 
disabilities were not diagnosed until 1983 and 1977, 
respectively.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

D.  Conclusion

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
esophagus condition, stomach condition, breathing condition, 
diabetes mellitus, and hypertension to service, and the 
medical evidence of record does not otherwise demonstrate 
they are related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated.  Complete notice was sent in August 2005 and 
March 2006 and the claims were readjudicated in a January 
2007 and April 2007 supplemental statements of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  The veteran received 
treatment at the Houston VA Medical Center following service.  
The RO attempted to retrieve these records, however, 
treatment records from 1983 to November 1988 were not 
available.  In an August 2006 formal finding that determined 
that the records from 1983 to 1988 were unavailable, the RO 
documented all their efforts to retrieve these records, 
including several negative responses from the Houston VA 
Medical Center stating that they acknowledged that the 
veteran was seen there, but the records could not be located.  
Based on this development history and the responses, the 
Board finds that further development for any military medical 
records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).  

In addition, in this case, VA need not obtain an examination 
as the evidentiary record does not show that the veteran's 
current esophagus condition, stomach condition, breathing 
condition, diabetes mellitus, and hypertension may be 
associated with an established event, injury, or disease in 
service; or otherwise associated with military service.  Nor 
was diabetes mellitus and hypertension manifested during an 
applicable presumptive period.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for an esophagus condition is denied. 

Service connection for a stomach condition is denied. 

Service connection for a breathing condition is denied. 

Service connection for diabetes mellitus is denied. 

Service connection for hypertension is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


